Appeal by a member of the Police Department of the City of Yonkers, pursuant to section 138 of the Second Class Cities Law, as amended 'by Local Laws, 1929, No. 1, of said city, from a determination of the Commissioner of Public Safety of said city and an order thereon, dated June 27, 1968, finding appellant guilty of certain charges, fining him one week’s pay, and directing that an official reprimand be attached to his personal file. Determination and order annulled, on the law, with costs, charges dismissed, fine remitted and reprimand expunged from appellant’s record. In our opinion, the charges against appellant were not established by substantial evidence (cf. Matter of Kelly v. Murphy, 20 N Y 2d 205). Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.